DETAILED ACTION
	This action is in response to the amendment mailed 11/12/2020. Currently, claims 1-11 and 16 are pending in the application. Claims 12-15 are cancelled by Applicant. New claim 16 is added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that expansion of the expandable member simultaneously aligns both the expandable member and the guide channel with the tubal ostia; that expansion of the expandable member aligns the expandable member with the tubal ostia) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “adjusting an angle of the open distal end of the guide channel relative to the fallopian tube by adjusting an inflation pressure of the expandable member,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US 2003/0060800).
In regards to claim 1, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made align with, and are adjacent to, the tubal ostia 24, 26”) by adjusting an inflation pressure (by inflating) of the expandable member (balloon member 42) to alter a shape (as shown in Figure 10 and taught in [0036] “when the balloon member 42 is in its fully collapsed configuration, the tube members 78, 80 are sized and shaped to allow them to be twisted around the balloon member 42 and therefore substantially concealed from view;” as shown in Figure 11 and taught in [0043] “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26;” thus, inflating of the balloon member 42 functions to cause the tube members 78, 80 to change from a collapsed, linear shape (as shown in Figure 10) to an expanded, curved shape (as shown in Figure 11)) of the guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) and the guide channel  ([0036] teaches 
In regards to claim 2, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is disposed within the expandable member (balloon member 42).
In regards to claim 3, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is coupled to the expandable member (balloon member 42).
In regards to claim 4, Ryan teaches the method of claim 1. Ryan teaches in [0048] that the expanding step comprises inflating ([0048] teaches “the balloon member 42 is fully inflated with air”) the expandable member (balloon member 42).
In regards to claim 5, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) has a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the open distal end (openings 84, 94) of the guide channel (passageways 90, 100) is proximate an apex of said triangular shape (as shown in Figure 11).
In regards to claim 6, Ryan teaches the method of claim 1. Ryan teaches in Figure 11, [0049] and [0050] advancing (by inserting, maneuvering and guiding as taught in [0049]) a catheter (medical instrument 58; [0001] teaches that the term “medical instrument” includes a medical or surgical instrument; a catheter is a medical or surgical instrument) through the guide channel (passageways 90, 100) and into the 
In regards to claim 7, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 that the open distal end (openings 84, 94) of the guide channel (passageways 90, 100) opens on a first lateral side (left/right side) of the expandable member (balloon member 42).
In regards to claim 8, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) comprises a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the guide channel (passageways 90, 100) opens on a distal apex of the triangular shape (as shown in Figure 11).
In regards to claim 9, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 a second flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a second guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with a second open distal end (openings 84, 94), where the second open distal end (openings 84, 94) of the second guide channel (passageways 90, 100) opens on a second lateral side (left/right side) of the expandable member (balloon member 42) that is opposite to 
In regards to claim 10, Ryan teaches the method of claims 1, 7 and 8. Ryan teaches in Figures 10 and 11 adjusting an alignment of the guide channel (passageways 90, 100) by adjusting an inflation pressure of (as shown in Figures 10 and 11, the first tube member 78 and second tube member 80 change orientation such that they extend outward upon inflation of balloon member 42) the expandable member (balloon member 42).
In regards to claim 11, Ryan teaches the method of claims 1, 7 and 8. Ryan teaches in Figures 10 and 11 adjusting an alignment of the guide channel (passageways 90, 100) by deflecting an orientation of (as shown in Figures 10 and 11, the first tube member 78 and second tube member 80 change orientation such that they extend outward upon inflation of balloon member 42) the flexible guide sleeve (first tube member 78, second tube member 80) within the expandable member (balloon member 42).
In regards to claim 16, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 align with, and are adjacent to, the tubal ostia 24, 26”); and adjusting an angle (the angle that openings 84, 94 are pointing toward) of the open distal end (openings 84, 94) of the guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) relative to the fallopian tube (as shown in Figure 10 and taught in [0036] “when the balloon member 42 is in its fully collapsed configuration, the tube members 78, 80 are sized and shaped to allow them to be twisted around the balloon member 42 and therefore substantially concealed from view;” as shown in Figure 11 and taught in [0043] “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26;” thus, inflating of the balloon member 42 functions to cause the tube members 78, 80 to change from a collapsed, linear shape that is vertically oriented (as shown in Figure 10) to an .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/13/2021